Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021, has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark D. Swanson on March 31, 2021.
The application has been amended as follows: 

	The Claims:
	In claim 1, line 13, delete “12” and insert – 8 --.
	In claim 1, line 15, after “composition” insert – wherein the polyethylene glycol has a number average molecular weight of from about 100 to about 10,000 Daltons --.

	In claim 10, line 1, after “composition” insert – further --.  
	In claim 13, line 11, after “polyethylene glycol, ” insert -- wherein the polyethylene glycol has a number average molecular weight of from about 100 to about 10,000 Daltons, --
	In claim 13, line 13, after “percent” insert – propylene glycol in an amount of 8 weight percent, --.  
	In claim 18, line 1, after “composition” insert – further --.
	Cancel claims 4 and 17.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the terminal disclaimer are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is EP 2,399,979.  ‘979 teaches a unit dose article containing a non-aqueous liquid composition containing a cationic polymer; and a fatty acid or salt wherein the non-aqueous liquid composition is enclosed in a water-soluble or dispersible film.  See para. 4.  Preferred films are polymeric materials which are preferably polyvinyl alcohols, etc.  See para. 11.  However, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Tables 1 and 2 of the instant specification provide data showing the unexpected and superior pack height loss of the claimed invention in comparison to .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/April 6, 2021